Citation Nr: 0719536	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  06-02 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The appellant is a veteran who had active service from 
October 1980 to October 2004.  This matter is before the 
Board of Veterans´ Appeals (Board) on appeal from an October 
2004 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  


FINDING OF FACT

On a statement received on June 11, 2007, prior to the 
promulgation of a decision in the appeal, the appellant 
stated in writing that he wished to withdraw his appeal 
seeking a compensable rating for hypertension; there is no 
question of fact or law remaining before the Board in this 
matter.


CONCLUSION OF LAW

The appellant has withdrawn his appeal seeking an initial 
compensable rating for hypertension; the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. §§ 7104(a), 
7105(d)(5) (West 2002 & Supp. 2005); 38 C.F.R. § 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the appellant's expression of 
intent to withdraw his appeal, discussion of the impact of 
the VCAA on this matter is not necessary.


B.	Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

On a statement received on June 11, 2007, prior to the 
promulgation of a decision in the appeal, the appellant 
stated in writing that he wished to withdraw his appeal 
seeking a compensable rating for hypertension.  Hence, there 
is no allegation of error of fact or law for appellate 
consideration regarding this claim.  Accordingly, the Board 
does not have jurisdiction to consider an appeal in this 
matter, and the appeal must be dismissed.


ORDER

The appeal seeking an initial compensable rating for 
hypertension is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


